Petition for rehearing denied March 8, 1938                        ON PETITION FOR REHEARING                             (76 P.2d 1127)
The appellant, Clara Borge, in her petition for rehearing asserts that the allegations of her complaint are sufficient to sustain an action against the defendant for recovery of the amount of the note given to plaintiff by the decedent in his lifetime. The theory of the plaintiff is that the defendant orally promised to pay the plaintiff the amount of the said note if the plaintiff would forbear doing something relative to the note, concerning which the complaint is not entirely definite. We have read and re-read the complaint many times but have failed to find therein any allegation that the defendant promised to pay the note held by plaintiff if the plaintiff would not file her claim against the estate of defendant's deceased husband, or if she would forbear doing any other act regarding said note.
There is contained in the complaint an allegation that, "for the purpose of deceiving this plaintiff, ward off investigation by her, and to consummate the fraudulent scheme aforesaid, defendant repeatedly represented to plaintiff that the land in North Dakota was worth little if any more than the incumbrances against it, and promised to pay plaintiff's said note if and when she should realize on said land." It is further alleged *Page 463 
that said representations were made by the defendant with knowledge of their falsity and for the purpose of having plaintiff rely upon them. There is no allegation, however, anywhere in the complaint, to the effect that the defendant promised to pay the note in consideration of plaintiff's forbearing or promising to forbear doing any certain act.
The promise on the part of defendant that she would pay plaintiff's note "if and when she [the defendant] should realize on said land" is without consideration and unenforceable. Although the complaint does not disclose whether the alleged agreement was oral or in writing, it is admitted by the appellant that it was oral and that it was at most only an agreement to answer for the debt or default of another. Hence it was void under subdivision 2 of § 9-909, Oregon Code 1930. See, also,Masters v. Bidler, 101 Or. 322 (198 P. 912, 199 P. 920). This feature of the case was not discussed in our former opinion for the reason, as therein pointed out, that it was not urged by the appellant in her brief.
In the petition for rehearing it is said that in our former opinion we stated that the decedent was indebted on a note in the sum of $3,352 (the correct amount being $3,532), secured by a mortgage on real property belonging to the defendant and that this mortgage had been satisfied out of money received by the defendant as beneficiary of insurance on the life of the decedent; and it is asserted that this is incorrect, in that according to the allegations of the complaint this mortgage was released in consideration of the transfer to the mortgagee of certain personal property valued at $750 belonging to, and listed by the administratrix as assets of, the estate. In re-reading the complaint it is possible to give to it the meaning contended for by the plaintiff, although *Page 464 
we are then at a loss to understand why reference is made in the complaint to the $8,500 received by the defendant as beneficiary of certain policies of insurance on the life of the decedent, and how it was possible to satisfy this mortgage with personal property of so small a value as mentioned. Although the construction placed on the complaint by the plaintiff may be correct, namely, that this property was used for such purpose, it is inconsistent with the later allegation of the complaint that the defendant was discharged as administratrix without paying any debts of the decedent's estate or claims against it. Moreover, there is no allegation in the complaint that "the alleged $750 of assets had been transferred by the defendant in settlement of her own claims, before the time to file claims had expired", as now asserted by the appellant. Regardless of how the mortgage was satisfied, whether by transfer of personal property or with money derived from life insurance policies, the result reached in our former opinion would not be affected, inasmuch as the manner in which the incumbrance was alleged to have been discharged had no bearing on that result.
The case of Froebrich v. Lane, 45 Or. 13 (76 P. 351, 106 Am. St. Rep. 634), is cited and relied upon by the appellant in her petition, as authority for the right to maintain this suit. The plaintiffs in that case were heirs of the decedent and they brought a suit against Lane both personally and as administrator to have set aside an order and decree of the county court for Marion county settling and allowing the final account of the administrator. The basis of the suit was that the defendant had procured by fraud and misrepresentation the approval of his final account by the county court and that he had in his possession assets of the estate which rightfully belonged to the *Page 465 
plaintiffs. It was there held that a court of equity had jurisdiction of the subject matter.
In the instant case the plaintiff by her failure to file a claim with the administratrix of decedent's estate did not acquire the status of a creditor of that estate and, as observed in our former opinion, she is not in a position to maintain a suit to have the defendant declared trustee of certain property, or the proceeds thereof, which the decedent is alleged to have transferred or conveyed to the defendant during his lifetime, to hinder, delay and defraud his creditors.
The other matters mentioned in the petition were discussed in the former opinion and have again been given consideration. We find no reason for enlarging on what was heretofore said concerning such matters. The petition for rehearing is therefore denied.
BEAN, C.J., and RAND and LUSK, JJ., concur. *Page 466